t c no united_states tax_court cynthia l rowe petitioner v commissioner of internal revenue respondent docket no filed date p and her two young children lived together in until her arrest on june p continued to support her children after her arrest until july but p was confined in jail for the rest of the year p claimed an earned_income_credit eic on her federal_income_tax return for and received an eic of dollar_figure r then denied the eic claiming that p did not have the same principal_place_of_abode as her children for more than half of the year p argues that although she was jailed for the rest of after her arrest on june the home where she lived with her children before her arrest still constituted the principal_place_of_abode for her and her children for all of held p is eligible for the eic for p’s absence due to being held in jail after her arrest does not prevent her from qualifying for the eic cynthia l rowe pro_se kelly a blaine for respondent opinion kroupa judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issue to be decided is whether petitioner is eligible to claim an earned_income_credit eic in we hold that she is background this case was fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated by this reference petitioner was incarcerated in the coffee creek correctional facility in wilsonville oregon when she filed the petition petitioner and her two children lived together for the first part of first at a home on marcum lane in eugene oregon and then at the home of petitioner’s mother-in-law petitioner was arrested on date and was held in jail for the remainder of the year the father of petitioner’s two children moved into his mother’s home to care for the children after petitioner was arrested 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner supported herself and her children in with wages unemployment benefits food stamps and welfare medical assistance until she was arrested petitioner continued to support her children even after her arrest until date when the children’s services division of the state of oregon began providing petitioner’s children financial and medical assistance in their own names petitioner was ultimately convicted of murder in and is presently serving a life sentence at the coffee creek correctional facility petitioner’s conviction was pending on appeal when this case was submitted petitioner timely filed a federal_income_tax return for claiming head_of_household status she claimed her children as dependents and also claimed an eic she stated on schedule eic earned_income_credit that she lived with her children for more than half of but less than months petitioner received dollar_figure for the eic respondent issued petitioner a deficiency_notice concluding that petitioner was not eligible for the eic because she did not share the same principal_place_of_abode with her children for more than half of 2respondent also concluded that petitioner was not eligible to file as head_of_household or to claim dependency_exemptions for her children respondent’s disallowance of the head_of_household filing_status had no effect on petitioner’s tax_liability for because her standard deductions and exemptions exceeded her adjusted_gross_income respondent has since continued petitioner timely filed a petition and at the court’s direction an amended petition complying with the court’s rules discussion we are asked to decide whether petitioner is eligible for the eic we begin by explaining the eic in general terms an eligible_individual is entitled to an eic against the individual’s income_tax_liability subject_to certain requirements sec_32 different percentages and amounts are used to calculate the credit depending on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children sec_32 petitioner claims the eic with respect to two or more qualifying children certain requirements must be met to be eligible to claim an eic with respect to qualifying children respondent concedes that petitioner has satisfied the age identification and relationship requirements with respect to her two children see sec_32 the issue in dispute concerns the residency requirement the residency requirement mandates that the taxpayer and the children must share the same principal_place_of_abode for more than half of the taxable_year for which the eic is claimed sec_32 continued conceded that petitioner was eligible to claim the dependency_exemptions for her children respondent argues that petitioner and her children did not satisfy the residency requirement because petitioner was held in jail for the rest of the year after her arrest on june petitioner on the other hand argues that she and her children satisfied the residency requirement petitioner asserts that she resided with her children in first at the marcum lane home and then at her mother-in-law’s home she argues that her mother-in-law’s home was the residence for her and her children from the day they moved there through the rest of the year petitioner essentially asserts that although she was arrested on june and held in jail for the remainder of the year her absence was temporary we agree with petitioner a the same principal_place_of_abode test we now examine the residency requirement that a taxpayer and his or her children must share the same principal_place_of_abode for more than half the year for which the eic is claimed we also consider what types of absences from the home are permitted while still allowing the home to qualify as the principal_place_of_abode sec_32 the phrase same principal_place_of_abode is not defined in sec_32 or the regulations under that section the legislative_history of sec_32 however provides some guidance on the meaning of this phrase and specifically how congress intended absences from the home to be treated congress intended that rules similar to those for determining head_of_household filing_status under sec_1 should apply in determining whether the residency requirement of the eic is met h conf rept pincite 1991_2_cb_560 congress also stated that certain temporary absences such as those for education or illness should not be counted against taxpayers in determining whether taxpayers lived with a qualifying_child for more than half the taxable_year for which the eic is claimed id b head_of_household filing_status provisions we accordingly look to the head_of_household filing_status provisions for guidance on how absences from the home are to be treated in determining the principal_place_of_abode see id the head_of_household provisions contain certain requirements for a taxpayer to file a tax_return as a head_of_household sec_2 one requirement is that the taxpayer must maintain as his or her home a household that constitutes the principal_place_of_abode for a qualifying_child or certain other persons for more than half the year sec_2 regulations under this section further elaborate on the treatment of absences from the home sec_1_2-2 income_tax regs while the taxpayer must live in the household and not simply maintain it temporary absences generally out of necessity are permitted under certain circumstances id see 57_tc_475 affd 483_f2d_970 9th cir nonpermanent failures to occupy the home for reasons such as illness education business vacation military service or a custody agreement do not cause a taxpayer to lose head_of_household filing_status sec_1_2-2 income_tax regs a taxpayer may still have the same principal_place_of_abode despite a temporary absence if it is reasonable to assume that the taxpayer will return to the household and the taxpayer continues to maintain the household during the temporary absence id c pre-conviction incarceration as a temporary absence we next consider how an absence from the home due to jail confinement after an arrest but before a conviction or other case disposition should be treated taking into account the guidance provided by the head_of_household regulations absence due to jail confinement after an arrest is not one of the permitted or listed absences under the head_of_household regulations failure of this type of absence to be included in the list however is not fatal to petitioner’s case congress intended for similar not identical rules to apply to determine whether the residency requirement is met for eic purposes see h conf rept supra pincite c b pincite also we have previously indicated that the list of reasons for a nonpermanent failure to occupy the home in the regulations is not an exclusive list prendergast v commissioner supra pincite rather we found that the list is only a guide for distinguishing temporary absences for necessitous reasons from more permanent absences for nonnecessitous reasons id jail confinement after an arrest but before conviction is a type of absence that is of a necessitous variety and also nonpermanent an individual confined in jail after being arrested has a unique temporary status the criminal process will continue through several stages which may include charging possible plea bargaining trial conviction sentencing and appeal each of which will directly affect the individual’s status these subsequent stages of the criminal process after arrest will determine whether the arrested person is ultimately incarcerated or released we find that an individual confined in jail after an arrest but before conviction is necessarily but nonpermanently absent from his or her home such an individual generally intends to return home just as an individual in military service or afflicted by illness intends to return home once he or she is able thus the necessary nonpermanent absence of jail confinement is similar to those examples listed in the head_of_household regulations see id sec_1 c income_tax regs d reasonableness of assumption that petitioner would return temporary absences like those outlined in the regulations as well as jail confinement after an arrest are permitted if it is reasonable to assume the taxpayer will return to his or her home after the temporary absence see sec_1_2-2 income_tax regs we therefore now consider whether it is reasonable to assume that petitioner who was temporarily absent from her home in due to her arrest and jail confinement but before her conviction would return to her home we have previously established factors to rely on in making this determination 28_tc_826 in hein we were asked to consider whether a taxpayer and his year-old sister emilie had the same principal_place_of_abode id pincite the taxpayer and emilie had lived together for approximately years but emilie had been confined in a mental health facility for the years before the year at issue and therefore was absent from the taxpayer’s home during the year pincitewe also note that the commissioner has indicated that detention in a juvenile facility is a temporary absence that counts as time lived at home for purposes of the eic see serv ctr advice date instructions to form_1040 line earned_income_credit cf sec_1_6015-3 income_tax regs spouse’s temporary absence from household due to incarceration does not prevent spouses from being considered members of the same household issue id pincite in finding that the taxpayer and emilie had the same principal_place_of_abode we focused on the taxpayer’s and emilie’s intent that emilie would return to the taxpayer’s home if she were released id pincite moreover even though it was unlikely that emilie would ever recover her health and leave the facility we emphasized that there were no indications that emilie had chosen a new permanent habitation id we apply the factors we set forth in hein to the circumstances here and conclude that it was reasonable to assume petitioner would return to her home with her children the criminal case against petitioner was still pending at the end of and she had not been convicted as in hein there are no indications in the record that petitioner intended to choose a new home see id in fact petitioner refers to her mother-in- law’s home as my home in documents she filed with the court we decline to assess objectively the strength of the criminal charges against petitioner or require petitioner to show the weakness of the charges against her to determine whether it was reasonable to assume she would return to her home such an analysis would require us to assess the strengths and weaknesses of the criminal case against petitioner in addition we would have to consider other factors such as petitioner’s financial status and assets to estimate whether she could have made bail the likelihood of a plea bargain or perhaps estimate the length of a sentence or the likelihood of success on appeal if we found petitioner likely would have been convicted these inquiries are best left to the criminal process to address we shall not assess the merits of a criminal case to determine whether a taxpayer is eligible for the eic we conclude that although petitioner had been arrested and was confined in jail through the end of it was reasonable to assume she would return to her home because she had not chosen a new home accordingly we find that her temporary absence due to jail confinement after her arrest but before conviction does not disqualify her from eligibility for the eic for we note that our holding will apply only to an extraordinarily narrow category of taxpayers because congress has limited the circumstances in which the eic is available to inmates at correctional institutions income those inmates earn is not considered income for eic purposes sec_32 accordingly any income that petitioner earns while she serves her sentence as an inmate at a correctional facility is not taken 4we note that the regulations concerning head_of_household filing_status also require that taxpayers maintain the household during their temporary absence in anticipation of returning we are not required to consider that requirement in the eic context maintaining a household is not a requirement of sec_32 the eic rules simply require that the taxpayer and the person to be treated as a qualifying_child have the same principal_place_of_abode sec_32 sec_152 into account for eic purposes id our holding therefore applies primarily to taxpayers who have earned_income outside a correctional facility for part of a year and are then arrested and held in jail without conviction for the remainder of the year congress has chosen to restrict the extent to which inmates at correctional institutions may obtain the eic id absent direction from congress we do not find it appropriate under these circumstances to further restrict the application of the eic also to exclude income a taxpayer earns before incarceration e conclusion we hold that petitioner has satisfied the residency requirement to claim the eic for to reflect the foregoing decision will be entered for petitioner reviewed by the court cohen swift wells and vasquez jj agree with this majority opinion laro foley gale thornton and goeke jj concurring in result only chiechi j did not participate in the consideration of this case gale j concurring while i agree with the result reached in the principal opinion i believe that given the very narrow facts of this case and the opacity of respondent's position it should be resolved in petitioner’s favor on the basis that she is entitled to the benefits of revrul_66_28 1966_1_cb_31 in that ruling the commissioner on analogous narrow facts treated an absence from the household as a temporary absence due to special circumstances without regard to whether it was reasonable to assume that return would occur in 119_tc_157 we refused to allow counsel for the commissioner to argue against the principles and public guidance articulated in the commissioner’s currently outstanding revenue rulings i conclude that respondent's position in this case is sufficiently at variance with the principles of revrul_66_28 supra that petitioner should be permitted to rely on the ruling given respondent's failure to address the ruling and distinguish it revrul_66_28 c b pincite is long-standing public guidance in which the commissioner following this court's decision in 28_tc_826 ruled that a temporary absence due to special circumstances as used in the dependency_exemption regulations at sec_1_152-1 income_tax regs encompassed an extended stay in a nursing home notwithstanding the possibility or probability that death would preclude a return to the household in hein v commissioner supra this court had construed a temporary absence due to special circumstances as used in a predecessor of the head_of_household regulations presently at sec_1_2-2 income_tax regs to include an extended confinement in a sanatorium due to mental and physical illness even though the prospects of recovery and return to the household were minimal the commissioner had contended in hein that given the claimed household member's advanced age and poor recovery prospects her confinement was not a temporary absence because it was unreasonable to assume that she would return presumably relying on the provision now codified in sec_1_2-2 income_tax the predecessor regulation was at sec_1_1-2 of the regulations under the internal_revenue_code of and earlier at sec_39 c of regulation sec_118 under the internal_revenue_code_of_1939 the regulation has at all times contained the following language the taxpayer and such other person ie other occupant of the taxpayer's household will be considered as occupying the household for such entire taxable_year notwithstanding temporary absences from the household due to special circumstances a nonpermanent failure to occupy the common abode by reason of illness education business vacation military service or a custody agreement under which a child or stepchild is absent for less than six months in the taxable_year of the taxpayer shall be considered temporary absence due to special circumstances such absence will not prevent the taxpayer from being considered as maintaining a household if i it is reasonable to assume that the taxpayer or such other person will return to the household regs which provides that an absence will be disregarded if it is reasonable to assume that the taxpayer or other household occupant will return to the household this court refused to apply a reasonable assumption of return standard in the case of a dependent who was absent due to an extended illness concluding instead that in these circumstances the true test is not whether the return may be prevented by an act of god but rather whether there are indications that a new permanent habitation has been chosen hein v commissioner supra pincite the commissioner subsequently acquiesced in hein 1958_2_cb_3 and then in adopted it in a revenue_ruling in revrul_66_28 c b pincite the commissioner relying on hein ruled that confinement to a nursing home due to illness would be considered a temporary absence due to special circumstances for purposes of the dependency_exemption regulations sec_1_152-1 income_tax regs notwithstanding the extended length of the absence or the probability given the dependent's age and condition that return would not occur in view of the decision in the hein case a period of time during which a dependent is confined to a nursing home because of illness will likewise be considered a temporary absence due to special circumstances for the purpose of sec_152 of the code even though such absence is for an extended period of time there must of course be an absence of an intent on the part of the taxpayer and the dependent to change the dependent's principal_place_of_abode the possibility or probability that death might intervene before the dependent returns to the taxpayer's household is not sufficient to make such absence permanent c b pincite the commissioner in revrul_66_28 supra thus eschewed reliance on any reasonable assumption of return standard in the case of absences due to extended illness and instead emphasized the absence of intent on the part of the taxpayer or dependent to change the dependent's place of abode as the dissenting opinion points out the temporary absence due to special circumstances provisions in the head_of_household regulations addressed in hein contain the requirement that it be reasonable to assume that the absent taxpayer or absent occupant of the taxpayer's household will return to the household whereas the temporary absence due to special circumstances provisions in the dependency_exemption regulations construed in revrul_66_28 supra contain no such provision the dissenting opinion argues that this distinguishes revrul_66_28 supra from the instant case which involves the head_of_household regulations i disagree there is no indication in revrul_66_28 supra that the commissioner was seeking to distinguish the rules applicable to temporary absences due to illness in the case of the dependency_exemption regulations versus the head_of_household regulations to the contrary the ruling characterizes the two regulations as identical thereby minimizing the significance of the reasonable assumption of return clause contained in one of them--at least in the case of absences due to extended illness i believe the fair reading of revrul_66_28 supra is that the commissioner decided in the case of absences due to extended illness to apply the hein test of intent and give little or no weight to any reasonable assumption of return whether for purposes of the dependency_exemption regulations or the head_of_household regulations revrul_66_28 supra has stood unmodified for more than years and is now recognized by congress as part of the present law defining eligibility for the dependency_exemption head_of_household filing_status and the earned_income_credit the rules for which incorporate the head_of_household standards for example the description of the present law concerning the dependency_exemption contained in h conf rept pincite states a taxpayer or other individual does not fail to be considered a member of a household because of temporary absences due to special circumstances including absences due to illness education business vacation and military service indefinite absences that last for more than the taxable_year may be considered temporary for example the irs has ruled that an elderly woman who was indefinitely confined to a nursing home was temporarily absent from a taxpayer's household under the facts of the ruling the woman had been an occupant of the household before being confined to a nursing home the confinement had extended for several years and it was possible that the woman would die before becoming well enough to return to the taxpayer's household there was no intent on the part of the taxpayer or the woman to change her principal_place_of_abode revrul_66_28 supra 1966_1_cb_31 consistent with the approach in revrul_66_28 supra the report also treats the principles of the ruling as equally applicable for dependency_exemption earned_income_credit and head_of_household purposes elsewhere in the same discussion of present law the report describes the residency test for the earned_income_credit as follows the residency test is satisfied if the individual has the same principal_place_of_abode as the taxpayer for more than one half of the taxable_year as under the dependency_exemption and head_of_household filing_status temporary absences due to special circumstances including absences due to illness education business vacation and military service are not treated as absences for purposes of determining whether the residency test is satisfied h conf rept supra pincite emphasis added that is the test for temporary absence due to special circumstance in the case of the earned_income_credit is the same as under the dependency_exemption and head_of_household filing_status nowhere is it suggested that the test of temporary absence for purposes of head_of_household filing_status and the earned_income_credit is more stringent than or otherwise different from the test applied for purposes of the dependency_exemption to the same effect see s rept pincite h rept pincite jt comm on taxation general explanation of tax legislation enacted in the 108th congress pincite n j comm print the commissioner then has issued widely recognized public guidance in which he equates the temporary absence provisions of the dependency_exemption and head_of_household regulations and indicates that at least in certain narrow circumstances little or no weight will be given to the reasonable assumption of return provision respondent's position in this case is far from clear the case was submitted without briefs and the only argument respondent advances to support his conclusion that petitioner fails to satisfy the residency test is as follows respondent's position is that sharing of the same principal_place_of_abode requires that a qualifying_child live with the taxpayer for more than one-half of the taxable_year the test is a simple residence test that bases eligibility on whether the taxpayer lived with her child for more than six months of the taxable_year 255_f3d_650 8th cir petitioner and her children could not have lived together for more than half of the year because petitioner was in state custody for more than half of the taxable_year respondent does not even address the temporary absence due to special circumstances provision of the head_of_household regulations let alone the reasonable assumption of return clause therein or revrul_66_28 supra thus i do not know whether respondent's position is that a parent's pretrial incarceration does not constitute a temporary absence due to special circumstances since it isn't among the listed circumstances in the regulation or that petitioner's incarceration though concededly a special circumstance is nonetheless disqualifying because it was not reasonable to assume that petitioner would return what is known about the commissioner's position is that he has extended revrul_66_28 supra in service_center advice to cover a child's pretrial and post-conviction incarceration in service_center advice date the commissioner advised whether a child's detention in a juvenile facility for a potentially extended period would qualify as a temporary absence due to special circumstances within the meaning of sec_1_2-2 income_tax regs and consequently for purposes of eligibility for the earned_income_credit the advice concludes detention in a juvenile facility pending trial is a temporary absence due to special circumstances if there is no intent on the part of the taxpayer and child to change the child's principal_place_of_abode explaining the conclusion the advice states detention in a juvenile facility pending trial can be a temporary absence notwithstanding the possibility that the child may be detained after the trial for an extended period of time in a juvenile facility as indicated by the hein case and revrul_66_28 the length of the person's absence from the household does not by itself determine whether the absence is temporary what is determinative is whether there is any intent to change the principal_place_of_abode emphasis added the commissioner thus treated as virtually self-evident the application of the principles of hein and revrul_66_28 to an incarceration scenario albeit of a child rather than an adult the commissioner's application of revrul_66_28 to a juvenile incarceration included the principle that it is the existence of any intent to change the principal_place_of_abode that is determinative in this particular circumstance while it is recognized that informal guidance such as a service_center advice does not bind the commissioner as a revenue_ruling does under 119_tc_157 such informal guidance is relevant in determining the scope of the principles in a revenue_ruling see id pincite n in these circumstances absent a reasoned argument from respondent that might distinguish revrul_66_28 supra i do not believe respondent should be permitted to maintain the position he has taken in this case under rauenhorst i believe petitioner is entitled to rely on revrul_66_28 wherein the commissioner attributed little or no weight to the reasonableness of an assumption of return the analogies between the facts of this case and those of revrul_66_28 are close absences due to extended illness or pretrial incarceration share significant similarities both absences are essentially involuntary moreover both create particular difficulties in applying the notably the commissioner also treated this determinative aspect of revrul_66_28 1966_1_cb_31 as applicable in interpreting sec_1_2-2 income_tax regs without regard to the fact that revrul_66_28 supra construed sec_1_152-1 income_tax regs reasonable assumption of return clause of the regulations in the case of extended illness applying the reasonable assumption of return standard requires the tax administrator to engage in a medical prognosis that is difficult and perhaps unseemly in the case of pretrial incarceration such application requires the tax administrator to speculate about the outcome of the criminal process in a manner that may be inconsistent with the presumption of innocence limiting this case narrowly to its circumstances involving an unconvicted taxpayer who is incarcerated awaiting trial i am satisfied with the principal opinion's finding that petitioner had not as of the close of evidenced any intent to change households accordingly under the principles of revrul_66_ supra petitioner is entitled to treat her absence as temporary due to special circumstances within the meaning of sec_1_2-2 income_tax regs thornton j agrees with this concurring opinion goeke j concurring i concur in the result reached by the adopted opinion i write separately to emphasize the very limited nature of the holding reached today that is where a taxpayer is involuntarily removed from her principal_place_of_abode and has not manifested any intent to change that abode her absence shall be considered temporary for purposes of eligibility for the earned_income_credit see 28_tc_826 we do not adopt a general intent test that would be inconsistent with the reasonableness of return_test of sec_1_2-2 of the income_tax regulations in evaluating whether an absence was temporary for purposes of head_of_household status this court in hein recognized that special circumstances exist whereby a taxpayer or dependent never intending to change homes has been involuntarily removed from the home and confined to a separate location despite a regulation2 requiring an analysis of whether it was reasonable to assume the dependent would return home we held that the possibility of the dependent’s absence becoming permanent by the dependent’ sec_1 the legislative_history to the earned_income_credit eic indicates congress’s intent that we are to apply rules similar to those applied in determining head_of_household status when determining whether the residency requirements of the eic have been met h conf rept pincite 1991_2_cb_560 the regulation at issue was the predecessor to sec_1 c at sec_39 c of regulation sec_118 under the internal_revenue_code_of_1939 passing before the dependent is able to return to the home should not prevent eligibility for relief where there is no evidence she intended to change homes while not finding the regulation invalid we stated w e are unwilling to conclude that it was the intention of the congress that where a child or other dependent is sent to a hospital under circumstances that make it likely he will die this in itself is sufficient to change the principal_place_of_abode id the dissent’s criticisms apply equally to the result reached by this court in hein yet in the many years since hein was decided the commissioner first acquiesced in our holding 1958_2_cb_3 and later adopted our holding in revrul_66_28 1966_1_cb_31 see also serv ctr advice date citing hein in indicating that detention in a juvenile facility pending trial is a temporary absence for purposes of the earned_income_credit in turn congress has cited the commissioner’s position in revrul_66_28 supra in several statements of the present law with respect to residency requirements see h conf rept pincite ndollar_figure s rept pincite n h conf rept pincite n thus whatever the merits of the criticism of hein may have been the commissioner and congress now seemingly agree with its result i believe hein applies to the very limited facts before the court today where an accused is involuntarily detained in jail pending her criminal trial the absence is temporary for purposes of determining eligibility for the earned_income_credit i see the petitioner’s absence in this case as analogous to a departure caused by serious illness and not a circumstance in which it is appropriate to apply the reasonableness of return_test it is contrary to our criminal justice system to presume petitioner’s guilt before her conviction the possibility that her absence would become permanent by virtue of her ultimate conviction should not lessen the temporary nature of her detention and absence in the months preceding her trial cohen laro and thornton jj agree with this concurring opinion halpern j dissenting i introduction i do not agree with the analysis set forth in the principal first opinion authored by judge kroupa or the concurring opinions authored by judges gale and goeke the issue that separates us is the standard for determining whether on account of petitioner’s arrest and detention on date she was temporarily absent from the household that up until that date she had physically occupied with her two children to determine whether a taxpayer’s absence from a household is temporary sec_1_2-2 income_tax regs imposes a reasonable- expectation-of-return test for different reasons the authors of the principal and concurring opinions abandon that test in favor of a single factor inquiry as to whether there is a lack of evidence of intent to change the place of abode sec_1_2-2 income_tax regs has the force and effect of law unless it is unreasonable under the statute see eg 467_us_837 natl muffler dealers association inc v united_states 440_us_472 neither the principal opinion nor either of the concurring opinions makes a convincing argument that the regulation is unreasonable under the statute moreover we do not have the benefit of the parties’ thoughts on that or much of anything we granted the parties’ motion for leave to submit the case without a trial on the basis of the pleadings pretrial memoranda and the stipulation of facts we have no briefs the pretrial memoranda are uninformative of the issues dividing the court the only relevant portion of respondent’s memorandum is as follows respondent’s position is that sharing of the same principal_place_of_abode requires that a qualifying_child live with the taxpayer for more than one-half of the taxable_year the test is a simple residence test that based eligibility on whether the taxpayer lived with her child for more than six months of the taxable_year 255_f3d_650 8th cir petitioner who is pro_se fails to address the issues at all before proceeding any further i would ask the parties for briefs the court not having done so i set forth my disagreements with the principal and concurring opinions ii discussion a the same principal_place_of_abode the principal question before us is whether petitioner is eligible for the earned_income_credit allowed by sec_32 the answer depends on whether petitioner and her two children had the same principal_place_of_abode for at least months of sec_32 petitioner was arrested on date and held in the lane county oregon jail until date when she was convicted of murder and remanded to state custody to serve a life sentence to determine whether petitioner and her children had the same principal_place_of_abode for at least months during we look to sec_1_2-2 income_tax regs pursuant to that section individuals have the same abode during periods that they occupy the same household as pertinent to our present inquiry we have interpreted the term occupy to mean physically occupy see 57_tc_475 affd 483_f2d_970 9th cir biolchin v commissioner tcmemo_1969_197 affd 433_f2d_301 7th cir petitioner did not physically occupy the same household as her children after date she and her children therefore did not physically occupy the same household for at least months during nevertheless sec_1_2-2 income_tax regs provides that in determining whether an individual occupies a household for an entire year her absence during some or all of that year will be excused if among other things it is both temporary and due to special circumstances i agree with the principal opinion that we should apply a similar exception in determining whether petitioner and her children co- occupied the same household for more than months during for purposes of the earned_income_credit b temporary absence due to special circumstances sec_1_2-2 income_tax regs provides that a nonpermanent failure to occupy the common abode by reason of among other things illness education business vacation or military service shall be considered temporary absences due to special circumstances i agree with the principal opinion that the list of special circumstances in sec_1_2-2 income_tax regs is not exclusive see prendergast v commissioner t c pincite i have no quarrel with the conclusions in the principal opinion that jail confinement after an arrest is a type of absence that is of a necessitous variety see principal op p and jail confinement is similar to those examples listed in sec_1_2-2 income_tax regs see principal op pp c the reasonable-expectation-of-return test at the end of there was insufficient information to say with certainty whether petitioner’s absence from the household on account of her arrest and incarceration was temporary and therefore an excusable special circumstance or permanent and therefore inexcusable whether a special circumstance or not the reasonable-expectation-of-return test solves that dilemma in pertinent part sec_1_2-2 income_tax regs provides such absence ie an absence due to a special circumstance will not prevent the taxpayer from being considered as maintaining a household if it is reasonable to assume that the taxpayer or such other person will return to the household thus where at the time a determination of abode must be made it cannot be determined whether a person’s absence is permanent the absence will be ignored if it is reasonable to assume that the person will return for instance assume that petitioner had been arrested on strong evidence of child abuse at the time of her arrest or at any time thereafter while the household still existed and she remained in jail no one could say with certainty that her absence was permanent given the strong evidence of child abuse however it would be reasonable to assume that her absence would be permanent no matter how the charges against her were resolved in contrast it might be unreasonable to make the same assumption if the only charge against her were that she had stolen money that she had expended on support for her children d hein v commissioner in 28_tc_826 a court- reviewed opinion we held that a lack of a showing of the intent permanently to abide elsewhere is dispositive of the issue and in circumstances not here pertinent the taxpayer continues to maintain the household or a substantially equivalent household in anticipation of her or her co-occupant’s return sec_1_2-2 income_tax regs if it is reasonable to assume that a taxpayer absent from her household on account of a special condition will return to the household then her death prior to her return making her absence permanent would not seem to be a disabling factor because of the language of sec_1_2-2 income_tax regs dealing with death during the taxable_year whether an absence is to be considered temporary or permanent we were interpreting language virtually identical to that in sec_1_2-2 income_tax regs the taxpayer in question had claimed head_of_household status predicated on his maintaining a common household with his invalid sister the sister was his dependent and although confinement was not absolutely necessary she could have been maintained elsewhere with 24-hour nursing care she had been confined for many years to a sanatorium on account of mental illness and had little if any chance of recovering if she did recover however the taxpayer intended that she would again live in his home the commissioner’s principal argument was that because of the seriousness of the sister’s illness it was unreasonable to assume that she would return to the taxpayer’s household we answered t he true test is not whether the return may be prevented by an act of god but rather whether there are indications that a new permanent habitation has been chosen hein v commissioner supra pincite e the commissioner’s pronouncements in the commissioner announced his acquiescence in hein 1958_2_cb_3 the boilerplate accompanying the announcement states among other things that the commissioner’s acquiescence in an adverse decision can be relied on only with respect to the application of the law to the facts in the particular case and that the acquiescence means acceptance of the conclusion reached and does not necessarily mean acceptance and approval of any or all of the reasons assigned by the court for its conclusions id pincite in the commissioner issued revrul_66_28 1966_1_cb_31 which concerns whether an individual qualified as the taxpayer’s dependent under then sec_152 the ruling addresses the question of whether the individual who was indefinitely confined to a nursing home because of an illness requiring constant medical_care was to be considered temporarily absent from her principal_place_of_abode during such confinement the pertinent regulation then and now contains a provision dealing with temporary absence due to special circumstances similar to the temporary absence provision in sec_1 c income_tax regs see sec_1_152-1 income_tax regs the provisions are not identical however in that sec_1_152-1 income_tax regs unlike sec_1_2-2 income_tax regs does not include the reasonable-expectation-of-return test relying on the similarity of the two provisions and this court’s interpretation of the predecessor of sec_1_2-2 income_tax regs in hein v commissioner supra the commissioner concluded that indefinite confinement to a nursing home because of illness will likewise be considered a temporary absence due to special circumstances for purposes of then sec_152 even though such absence is for an extended period of time the commissioner added there must of course be an absence of an intent on the part of the taxpayer and the dependent to change the dependent's principal_place_of_abode the possibility or probability that death might intervene before the dependent returns to the taxpayer's household is not sufficient to make such absence permanent finally in service_center advice date the commissioner states the following with respect to sec_1_2-2 income_tax regs detention in a juvenile facility pending trial can be a temporary absence notwithstanding the possibility that the child may be detained after the trial for an extended period of time in a juvenile facility as indicated by the hein case and revrul_66_28 the length of the person's absence from the household does not by itself determine whether the absence is temporary what is determinative is whether there is any intent to change the principal_place_of_abode emphasis added for whatever it adds the advisory does make the assumption that the child is not being tried as an adult f validity of the regulations the three pronouncements could be read to indicate an erosion of the commissioner’s reliance on the reasonable- expectation-of-return test nevertheless none of them is explicit in abandoning that test and i am not prepared to conclude that the commissioner has sub silentio amended the secretary’s regulations moreover the principal opinion appears to uphold the regulations it cites sec_1_2-2 income_tax regs and claims we consider whether it is reasonable to assume that petitioner who was temporarily absent from her home in due to her arrest and jail confinement but before her conviction would return to her home principal op p it characterizes 28_tc_826 as having previously established factors to rely on in making this determination id it claims to apply the factors we set forth in hein to the circumstances here and concludes that it was reasonable to assume petitioner would return to her home with her children id pincite it declines however to assess objectively the strength of the criminal charges against petitioner or require petitioner to show the weakness of the charges against her to determine whether it was reasonable to assume she would return to her home id besides the pendency of the criminal case against petitioner at the end of and petitioner’s reference to her mother-in-law’s home as her home the only factor the principal opinion mentions is as in hein there are no indications in the record that petitioner intended to choose a new home id it concludes a lthough petitioner has been arrested and was confined in jail through the end of it was reasonable to assume she would return to her home because she had not chosen a new home id pincite emphasis added the reasonable-expectation-of-return test presents a question of fact petitioner bears the burden of proving by a preponderance_of_the_evidence that it is reasonable to assume that she will return to the household see rule a the evidence in this case shows that on date petitioner was removed from her household by reason of her arrest and did not return but for the finding in the principal opinion with respect to her intent petitioner has failed to produce any evidence that it is reasonable to assume that she will return the conclusion in the principal opinion that as a matter of law petitioner’s showing of intent is sufficient both follows hein v commissioner supra and sidesteps the factual inquiry required by the regulations my difficulty with the principal opinion is that it does not reconcile hein with the reasonable-expectation- of-return test if the premise of the principal opinion is that the reasonable-expectation-of-return test is invalid the principal opinion should say so and explain why if the principal opinion does not consider the test to be invalid then for the sake of argument i am willing to concede that petitioner has proven that she intended to return home although in this fully stipulated case that fact is not stipulated and the author of the principal opinion makes the finding that petitioner had not chosen a new home based in part on the absence of indications in the record that petitioner intended to choose a new home principal op p it should explain how it is consistent with hein which i read as disregarding a multiple factor analysis in favor of establishing the lack of evidence of intent to change the place of abode as the sole deciding factor the commissioner’s acquiescence in hein to say the least muddies the waters g rauenhorst v commissioner in 119_tc_157 we refused to allow irs counsel to argue the legal principles of opinions against the principles and public guidance articulated in the commissioner's currently outstanding revenue rulings id pincite the concurring opinions would explicitly in the case of judge gale and implicitly in the case of judge goeke invoke rauenhorst to foreclose respondent from disavowing his acquiescence in hein v commissioner supra and his ruling revrul_66_28 supra first i must point out the respondent has disavowed neither this is a fully stipulated case the parties did not file briefs there was no argument and respondent’s position in his trial memorandum disavowed nothing second because of the boilerplate accompanying his acquiescence respondent’s acquiescence in hein is ambiguous as to what exactly he is acquiescing other than the conclusion reached the commissioner’s acquiescence does not necessarily mean acceptance and approval of any or all of the reasons assigned by the court for its conclusions c b pincite third revrul_66_28 supra is distinguishable in that it is interpreting a regulation sec_1_152-1 income_tax regs that does not contain the reasonable-expectation-of-return test contained in sec_1_2-2 income_tax regs see supra note perhaps revrul_66_28 supra is best read as acknowledging that nursing home stays are temporary absences due to special circumstances if done with the intent or hope of one day returning rather than abrogating a different regulation’s requirement that such a hope to return be reasonable the ruling is also distinguishable in that a nursing home stay although it may be necessitous is not compelling in the same way that a stay in jail is compelling fourth even if not distinguishable revenue rulings do not have the force of regulations e g 85_tc_25 indeed the supreme court has held t he commissioner’s acquiescence in an erroneous decision published as a ruling cannot in and of itself bar the united_states from collecting a tax otherwise lawfully due 381_us_68 finally and most importantly are we really prepared to interpret a ruling that it seems by stealth overrules a regulation without asking for the commissioner’s position and without deciding for ourselves whether the regulation is valid h policy concerns if we are to be influenced by sympathy for petitioner in light of what we discern to be the policy behind sec_32 we should consider that to the extent we have crafted a rule_of law it may have unintended consequences for other taxpayers deserving of our sympathy it is stipulated at the time of petitioner’s arrest the father of petitioner’s two children charles rowe moved into the rowe family home with petitioner’s two children i assume that under the tie-breaking rule_of sec_32 awarding the credit to the parent residing with the children for the longest period during the year petitioner having been deemed by the principal opinion to have resided with the children for the whole of as opposed to the father’s approximately months gets the credit to take another case assume that a single parent living with her mother and young children is as was the dependent in 28_tc_826 institutionalized for illness with no actual chance of return would the children remain the qualifying children of the mother to the exclusion of the grandmother under the tie-breaking rule_of what is now sec_4 the referenced tie-breaking rule is now at sec_152 c a i entitling the mother and not the grandmother to head_of_household status the earned_income_credit and dependency_exemptions on account of the children see sec_2 c a i a respectively what policy would drive that result iii conclusion this case presents too many questions for disposition without briefing by the parties therefore i respectfully dissent colvin marvel haines wherry and holmes jj agree with this dissenting opinion
